                        Case:19-04299-jwb             Doc #:18 Filed: 11/05/19               Page 1 of 1

Form JDG12 (10/09)
                                             United States Bankruptcy Court
                                              Western District of Michigan
                                                  One Division Ave., N.
                                                        Room 200
                                                 Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                             Case Number 19−04299−jwb
          Scott Syzak
          1342 W. Main St.                                                   Chapter 7
          Michigan Reformatory
          Ionia, MI 48846                                                    Honorable James W. Boyd
          SSN: xxx−xx−2426
                                                         Debtor
                           NOTICE TO PARTIES IN INTEREST OF HEARING
   YOU ARE HEREBY NOTIFIED that a hearing will be held at the United States Bankruptcy Court, One Division Ave., N., 3rd
Floor, Courtroom B, Grand Rapids, MI 49503 on December 19, 2019 at 09:00 AM to consider and act upon the following matter:

                           Debtor's Letter/Petition for a Court Order (DN 17)
 If the Debtor wishes to appear at the December 19, 2019 hearing by telephone, he shall
          file a written request with the court by no later than December 11, 2019.
If you want the court to consider your views on this matter, attend the hearing on the date stated above.

Your rights may be affected. You should read these papers carefully and discuss them with your attorney. (If you do not have an
attorney, you may wish to consult one.)

You or your attorney may wish to file a written response to the motion explaining your position. Any response shall be mailed to
the Clerk of the United States Bankruptcy Court, One Division Ave., N., Grand Rapids, Michigan 49503, and should be received
by the Clerk at least 3 (three) days before the above hearing date. A copy of your responses should also be mailed upon the
opposing party and his/her attorney.

If you or your attorney do not take these steps, the court may decide to grant the relief sought in the motion and may enter an
order granting relief requested.

                                                                  Michelle M. Wilson
                                                                  CLERK OF BANKRUPTCY COURT


Dated: November 5, 2019                                            /S/
                                                                   J. Koerth
                                                                   Deputy Clerk


This Notice has been served by the court upon interested parties via first−class or electronic means on November 5, 2019 .

NOTICE IS HEREBY GIVEN THAT THE COURT MAY, in its discretion, orally continue or adjourn the above hearing on the
record in open court. If this occurs, parties in interest will not be given further written notice of the continued or adjourned
hearing. If an entity is not present at the originally scheduled hearing, information regarding the time, date and place of an orally
continued or adjourned hearing may be accessed through the Bankruptcy Court's web site (www.miwb.uscourts.gov) provided
the person has a PACER login and password, or by visiting the clerk's office of the United States Bankruptcy Court located at
One Division Ave., N., 2nd Floor, Grand Rapids MI 49503. Information about a PACER login and password may be obtained by
either calling PACER service center between 8:00 a.m. and 6:00 p.m. Monday through Friday, CST at (800) 676−6856 or via its
web site at http://pacer.psc.uscourts.gov
